Title: To Thomas Jefferson from Richard Wayne, 23 October 1793
From: Wayne, Richard
To: Jefferson, Thomas



Sir
Savannah October 23d: 1793

Permit me to acknowledge the Receipt of Your Letter of the 27th. August Last Handing me the Communication to the Merchants of Savannah. It was Immediately delivered In Conformity to the Directions
 
thereof. The Gentlemen to whom it was Directed, were, of Opinion, It wou’d meet with the quickest Circulation by having It Inserted In the Gazette, which was done Accordingly.
The Merchants of Savannah Sir, must Feel themselves obliged, by this Singular mark of Attention, Every One that I have had the Pleasure to Converse with on the Subject has Signify’d a Grateful acknowledgement thereof. On all Occasions, wherein I can be serviceable, I shall be happy to obey Your Commands. With Great Respect I am Sir You most obdt & most hu[…]

R Wayne

